Title: To Benjamin Franklin from the Chevalier Thomas O’Gorman, 1 February 1782
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin


friday morning 1st. february 1782.
Chevalier O’Gorman presents his best respects to Doctor Franklin and has the honour to acquaint his Excellency that he has recd. his billet and communicated it to the Merchants of Nantes, that he wishes to See. One of them being gone to the country for a few days upon business, the other requests I should inform his Excellency that upon his return they both will wait on him.
 
Addressed: A Son Excellence / Son Excellence Le Docteur Franklin / en Son hotel / A Passy
Notation: Gorman le Chevr. O. de—1. Feby. 1782.
